DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 Response to Amendment
The amendment to the claims filed on 04/22/2022 does not comply with the requirements of 37 CFR 1.121(c) because the text of the cancelled claim 10 is present in the listing of the claims..  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The amendment has been entered this time to expedite the prosecution.
However, the applicants are encouraged to follow the requirements of the Rule in further communications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9 and the dependent claims:
The claims are indefinite because it is not clear whether or not “a flexible water-soluble packaging” is a part of the claimed cleaning element.
Claim 9 recites a cleaning element.
The cleaning element is recited as comprising a resilient material.
The claim also recites that the cleaning element being encased within  “a flexible water-soluble packaging”.
Since the claim is directed only to a cleaning element it is not clear whether or not “a flexible water-soluble packaging” is a part of the claimed cleaning element.
Do the claims require the combination of the cleaning element and the packaging or only an ability of the of the cleaning element to be encased within a flexible water-soluble packaging?
Clarification is requested.
If the applicants wish to claim a system comprising the cleaning element and a packaging encasing the cleaning element, the claims have to clearly recite such.
The similar deficiency exists in claims 21 and 28.
For the examination purposes the claims are interpreted as reciting a system/combination comprising the cleaning element and the flexible water-soluble packaging/wrapping/film.
If the applicants intended merely recite a cleaning element and ability of the cleaning element to encased/restrained, the claims should be interpreted as rejected over any known sponge, since any sponge is capable of being deformed and is also capable of being expendable in water.
 
Claims 17-20 are indefinite because it is not clear from claim 17 whether the applicants claim a cleaning element or a combination of the cleaning element with a launching apparatus.
If claim 17 is directed to a cleaning element, it is not clear how the recitation of the launching apparatus limits the structure of the cleaning element.
If the applicants intended to claim a combination comprising the cleaning element and the launching apparatus, the claims have to be directed to the combination, not an element.
Clarification is requested.
Claims 18-20 are further indefinite because the term “the combination” in these claims lack proper antecedent basis.
Claims 24-27 are indefinite because it is not clear from claim 24 whether the applicants claim a cleaning element or a combination of the cleaning element with a launching apparatus.
If claim 24 is directed to a cleaning element, it is not clear how the recitation of the launching apparatus limits the structure of the cleaning element.
If the applicants intended to claim a combination comprising the cleaning element and the launching apparatus, the claims have to be directed to the combination, not an element.
Clarification is requested.
Claims 25-27 are further indefinite because the term “the combination” in these claims lack proper antecedent basis.
Claims 29-30 are indefinite because it is not clear from claim 17 whether the applicants claim a cleaning element or a combination of the cleaning element with a launching apparatus.
If claim 29 is directed to a cleaning element, it is not clear how the recitation of the launching apparatus limits the structure of the cleaning element.
If the applicants intended to claim a combination comprising the cleaning element and the launching apparatus, the claims have to be directed to the combination, not an element.
Clarification is requested.
Claim 30 is further indefinite because the term “the combination” in these claims lack proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11-12, 14, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spikes (US 6,220,356).
Spikes teaches a cleaning element as claimed.
The cleaning element comprise a compressed resilient material 36 and a flexible water-soluble packaging/wrapping 30. See at least Figures 1A-C and 2 and the description at column 4, lines 17-43.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 22, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spikes (US 6,220,356).
Spikes, as applied above, does not specifically teach a recited shape/configuration of the element 36.
However, it has been held that the configuration of the claimed part was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed article was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
The applicants have not provided a persuasive evidence that the particular configuration of the claimed element significant.
Thereby, the claims are obvious over the teaching of Spikes.
Claims 17-20, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spikes (US 6,220,356) in view of Burch (US 3,265,133).
Spikes, as applied above, does not teach a launching apparatus with a container and a launcher for pushing the cleaning element from the container.
However, providing launching apparatuses comprising containers with launchers for pushing cleaning devices from the containers was known from Burch. See at least Figures 10-15 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the cleaning element with a launching apparatus of Burch in order to use a known device for its known purpose. 
As to claims requiring a removable end cap: it would have been obvious to an ordinary artisan at the time the invention was filed to provide a cap/cover for the modified device of Spikes in order to prevent contamination of the cleaning element prior to use.
As to claims requiring a moisture absorbing device: the moisture absorbing device in the container of the modified Spikes would be readable at least on the cleaning element itself.
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and argue that the limitations of amended claims are not disclosed by Burch.
The amended claims were examined and are the subject of the rejections provided above.
The teaching of Spikes has been used to address the limitations of the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711